Opinion of the Court
ROBERT E. Quinn, Chief Judge:
A board of review reversed the accused’s conviction for rape because of error in the admission of a pretrial statement by the accused. The Judge Advocate General of the Army has asked this Court to review the legal correctness of the board’s decision. In addition, we granted the accused’s petition for review to consider a number of issues raised by him.
On April 17, 1953, Miss Marga Forster, the complaining witness, was at the Bahnhof Cafe, Kirchheim-bolanden, Germany, in the company of a Mr. Anton Krivda, the accused, and another girl. Miss Forster had been at the Alte Post restaurant earlier that evening. She was supposed to be home by 10:00 p.m., but instead she left the restaurant with the others, at about 9:30 p.m., and accompanied them to the cafe. At both places, she drank beer and cognac. “Shortly before one o’clock” she left the cafe. According to her testimony, she departed alone. The accused followed her. When she had walked a short distance from the cafe, the accused “grabbed . . . and pulled” her into an intersecting street. She fell to the ground and “bumped . . . [her] head against a stone . . . and so . . . was half unconscious”; the accused “started heaving and panting” and she “became afraid.” Over her physical and verbal protests, the accused ultimately effected carnal connection with her. After the act, she pulled herself free and made her way to her home; the accused continued to follow her.
Although there were houses in the immediate area, and along the way, Miss Forster made no outcry during the incident, or while she walked to her house. She gave as her reason that she “said to myself, ‘Well, it can’t be helped now, and if I scream, people know about it, and rumors catching around would be that I was a whore.’ ” On reaching the front gate of her house, the accused again grabbed and kissed her. She did not scream or make any outcry. On entering her house, she found her father and mother awake and waiting for her. Earlier, her father had notified the police that she was missing. On questioning by her parents as to where she had been and what had happened, her only response was, “I don’t know.” *467After repeated questioning, she referred to the connection with the accused, without, however, mentioning the use of any force. Certain personal measures were taken for her protection, but she still “hadn’t told her [mother] yet at all how exactly it was.” She then “just fell into . . . bed and fell asleep.”
Other prosecution evidence tending to corroborate the charge came from Miss Forster’s mother and two civilian doctors. However, most important is the contested pretrial statement by the accused, in which he admitted that he assaulted Miss Forster and had “sexual intercourse with her against her will.”
The accused is of Puerto Rican descent. He has served almost 13 years in the Army. However, except for about the last six months, his service was exclusively with Puerto Rican troops. He speaks Spanish. At the trial, he testified through an interpreter. He contradicted Miss Forster in all important respects. He said that during the evening she acted “very friendly” toward him. About midnight, Miss Forster decided to go home. She asked him to help her with her coat, and they left the cafe, “arm in arm.” En route to Miss Forster’s house, they kissed a number of times. The kissing led to a discussion regarding a more intimate association, and eventually they “had it.” Thereafter, the accused accompanied Miss Forster to her home. At the gate, they kissed again, and she asked the accused to meet her at the restaurant on a future date. The accused then returned to the Bahnhof Cafe. He rejoined Krivda and told him that Miss Forster “was good.”
Krivda corroborated the accused. He said that the accused helped Miss Forster with her coat, and they left the cafe together. On the accused’s return, he appeared “quite normal” and “he was glad.” The accused told him he was going to meet Miss Forster again, and that he “had had something with her.” The accused had a little kiss mark on the side of his face.
In view of the sharp conflict in the testimony on the main issue, it is apparent that the accused’s pretrial confession is of considerable importance. See: United States v. Monge, 1 USCMA 95, 2 CMR 1. Defense counsel strenuously objected to its admission in evidence. Substantial testimony was introduced on that issue.
Sergeant L. E. Campbell, a Criminal Investigation Division Investigator, testified that on April 18, 1953, he interviewed the accused in the presence of Captain Hans Tauber, the accused’s commanding officer, in the latter’s office. He spoke with the accused in English. He informed the accused that he was being investigated for rape and he warned him of his rights under Article 31, Uniform Code of Military Justice, 50 USC § 602. The accused seemed “more or less” surprised; first “he said he didn’t understand; then he said he did, and that he thought the girl was making a false accusation against him.” At the outset, Sergeant Campbell thought the accused had difficulty in understanding him, but after three or four minutes he believed the accused “understood . . . [him] fully.” No statement was obtained from the accused at that time. On April 21, 1953, Sergeant Campbell again interrogated the accused. This interrogation took place at the Criminal Investigation Division office. He “read and explained the 31st Article” to the accused. The accused then made an oral statement, which was reduced to writing by Sergeant Campbell. The agent used his “own wording,” but he did not change the substance of the accused’s oral statement. The writing was read back to the accused and typed; it was then read and signed by the accused.
Captain Tauber testified for the defense. He said that, in his presence, Sergeant Campbell made no mention of Article 31. However, he did inform the accused that he was being investigated for rape. The accused seemed “surprised or shocked.” The accused had difficulty in understanding, and the agent was required to repeat himself on “several occasions.” Captain Jack Wol-pert, a dental officer, also testified for the accused. He knew the accused personally. He described the accused as eager “to do what you ask of him and please his superiors. If be thinks you *468want something done, he will go ahead and do it, even when he doesn’t understand exactly what you want.”
Mrs. Rosella Towers, Educational Specialist in charge of the basic school, Kaiserslautern Army Educational Center, testified that the accused had recently completed certain achievement tests at the school. These showed that he had a reading ability of a person with a fifth grade education. However, the accused’s conversational level was about that of a fourth grade student; his general understanding was that of a nine or ten-year-old child.
The accused also testified on the issue of the admissibility of his pretrial statement. He said the Criminal Investigation Division agent never told him he did not have to make any statement regarding the incident. Before signing the statement on April 21, he “talked light conversation” with the sergeant, but he only understood about one-half of the conversation. The statement was read to him, and he was told to sign it. He did not understand the meaning of many of the words which were set out in the statement, such as . “structure,” “underpants,” “sexual intercourse,” and the like. Had he known the meaning of these words, he would not have signed the statement. Moreover, if he had known he did not have to give any statement, he would not have done so.
Article 31 provides in part that no person shall request any statement from an accused without  first “advising him that he does not have to make any statement.” We entertain no doubt this provision requires that an accused who is so “advised” must actually understand his rights. Certainly, a ritualistic reading of the Article in English to an accused who has no knowledge or understanding of that language does not constitute compliance with the Article. See: United States v. Molette, 3 USCMA 674, 14 CMR 92. There is testimony here that the Criminal Investigation Division agent read the Article to the accused, and that the accused indicated an understanding of his rights. However, the accused expressly denies this, and other evidence tends to corroborate his denial.
The board of review specifically determined, as a fact, that the accused did not understand his rights  under Article 31 at the time the statement was taken from him. Since there is substantial evidence to support this finding by the board of review, it is binding upon this Court. See United States v. Wilcher, 4 USCMA 215, 15 CMR 215; United States v. Josey, 3 USCMA 767, 14 CMR 185; United States v. Sell, 3 USCMA 202, 11 CMR 202. The Government says,  in its brief, that it does not propose “to invite this Court to disturb such a fact finding.” However, it contends that the decision of the United States Supreme Court in Stein v. People of the State of New York, 346 US 156, 97 L ed 1522, 73 S Ct 1077, “requires the board of review to go further and analyze the evidence aliunde the confession to determine whether it is sufficient to support the findings of guilty.”
A careful reading of Stein v. People of the State of New York, supra, indicates nothing which makes it mandatory for an appellate tribunal, which has determined that a confession was improperly admitted in evidence at the trial, to review the remaining evidence to ascertain if it is sufficient to support a conviction. The issue before the Supreme Court in that case was the constitutionality of a procedure which leaves to the jury the question of the voluntariness of a confession, and authorizes it to reject the confession, but still return a verdict of guilty on the basis of the other evidence. The Supreme Court sustained the procedure as constitutional; however, in so doing, it is apparent that it did not intend to supersede the long-established power of an appellate tribunal to reverse a conviction because of the improper admission in evidence of a confession. Thus, referring to the trial judge’s rejection of a defense request that the jury be instructed that, if it finds the confession was coerced, it must acquit, the Supreme Court said:
*469“The claim is also novel. This Court never has decided that reception of a confession into evidence, even if we held it to be coerced, requires an acquittal or discharge of a defendant. On the contrary, this Court has returned all such cases for retrial, which we should not have done if obtaining and attempted use of a coerced confession were enough to require acquittal.”
Quite clearly the Stein case has left undisturbed the settled rule that a confession which has been improperly admitted in evidence is ground for setting aside the conviction. See Giron v. Cranor, 116 F Supp 92 (ED Wash 1953).
The board of review in this case has determined, as a fact, that the accused’s pretrial statement was obtained from him without compliance with the requirements of Article 31, Uniform Code of Military Justice, supra. Admitting such a statement in evidence, over the accused’s objection, constituted error justifying reversal of the conviction. See: United States v. Fisher, 4 USCMA 152, 15 CMR 152; United States v. Josey, supra. Consequently, it was legally correct for the board of review to set aside the findings of guilty and order a rehearing.
Inasmuch as a rehearing is ordered, it is unnecessary to consider the other claims of error. However,  it is noteworthy that on a number of occasions, the law officer severely limited defense counsel in his cross-examination of prosecution witnesses. The determination of the proper limits of cross-examination is within the sound discretion of the law officer, but we think it appropriate to point out that counsel should be accorded considerable latitude in such examination. The right of cross-examination is a fundamental right and an invaluable means for determination of the truth; it should not be unnecessarily curtailed.
The decision of the board of review is affirmed.
Judge BROSMAN concurs.